     Case 2:19-cv-01926-KJM-DMC Document 40 Filed 12/14/20 Page 1 of 2
1

2

3

4

5

6

7

8

9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    GLENN O’CONNOR,                                   2:19-CV-1926-KJM-DMC-P
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    PADGETT,
16                        Defendant.
17

18          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

19   §1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Jeremy D. Peterson to conduct a

21   settlement conference on February 10, 2021 at 9:00 a.m. The settlement conference will be

22   conducted by remote means, details of which will be set forth in a subsequent order at a later date

23   and time. The court will issue the order detailing the procedures for the settlement conference

24   and the necessary transportation order in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Jeremy D.

27                Peterson on February 10, 2021 at 9:00 a.m. The settlement conference will be

28                conducted by remote means, to be determined at a later date and time.

                                                       1
     Case 2:19-cv-01926-KJM-DMC Document 40 Filed 12/14/20 Page 2 of 2
1

2         2. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

3            at the California Health Care Facility via facsimile at (209) 467-2676 or via email.

4

5         Dated: December 11, 2020
                                                        ____________________________________
6                                                       DENNIS M. COTA
7                                                       UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
